—Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered January 3, 1992, which convicted defendant, upon a jury trial, of robbery in the third degree, and sentenced him to a prison term of 2 to 4 years, unanimously affirmed.
Before the trial court declared a mistrial at defendant’s first trial, it considered the length of the jury’s deliberation, the complexity of the issues, and the jury’s categorical statement that it was deadlocked. Accordingly, the trial court did not abuse its discretion in declaring a mistrial over the defendant’s objections where the sole issue was identification (see, Matter of Plummer v Rothwax, 63 NY2d 243; Matter of Owen v Stroebel, 65 NY2d 658, cert denied sub nom. Owen v Judge of County Ct., 474 US 994). Concur—Rosenberger, J. P., Ross, Asch and Rubin, JJ.